DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 depends from cancelled claim 37.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
First, the broadest reasonable interpretation of the claim as a whole is
established:
Claims 18 and 19-20 are directed to a system and method for tracking nociception of a patient.
The independent claims (1 and 19) comprise additional elements such as EDA/heart rate sensors, a processor, and a display.
Claims 20 adds additional algorithmic features to a determination/model of nociception in a patient
Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a method/system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claim 1 recites the following limitations: “determine the nociceptive state of the patient in real time based on the electrodermal activity, the heart rate, and the heart rate variability,” and “display…a real-time indication of the nociceptive state of the patient to a physician for adjusting a dosage of an anesthetic administered to the patient based on the nociceptive state,” which comprises an explicit claim recitation of an abstract idea. 
Similarly, in Claim 19: “generating a point process model of the electrodermal activity,” “generating a point process model of the variability in the heart rate,” and “constructive a quantitative multi-dimensional measure of a nociceptive state of the patient…” which also comprises an explicit claim recitation of an abstract idea. 
Lastly, in Claim 42: “constructing a state space framework model,” and “estimating a sympathetic-driven arousal state” which also comprises an explicit claim recitation of an abstract idea. 
Therefore, rather than merely involve a judicial exception, the claims are directed to the identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing the claimed evaluation/determination mentally. They do not require any computer implementation beyond the recitation of a general purpose computer, or using the computer as a tool to perform the function and therefore are directed to a mental process of monitoring a person’s nociception based on sensor signals
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: sensors for collecting electrodermal activity and heart rate, a processor, and a display.
The obtaining of sensor signals is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)) or performing clinical tests on individuals to obtain input for an equation in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). The sensors are not recited in terms of their physical structure but rather in terms of the quantities they collect, for example, “heart rate” data instead of “electrode,” etc.
The display is directed to mere output of the results of analysis. The processor appears to be part of a generic computer and appears to generally link the abstract idea to the computer as a tool
Therefore these additional elements do not amount to significantly more than the judicial exception and the claimed subject matter appears to be ineligible under 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 18, 34-36, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivastava et al. (U.S. Patent Application Publication No. 2019/0022397) hereinafter referred to as Srivastava.
Regarding claim 1, Srivastava teaches a method of administering anesthetic agents to a patient (Abstract “managing pain of a subject”), the method comprising: 
measuring a variability in electrodermal activity of the patient (¶[0062]); 
measuring heart rate and heart rate variability of the patient while measuring the electrodermal activity (¶[0067]); 
determining a nociceptive state of the patient based on the variability in the electrodermal activity, the heart rate, and the heart rate variability (¶[0068] “pain score” corresponds to nociceptive state and incorporates a combination of the previously cited signals); and 
adjusting a dosage of an anesthetic agent administered to the patient based on the nociceptive state (¶[0084]).
Regarding claim 10, Srivastava teaches the method of claim 1.
Srivastava further teaches wherein adjusting the dosage comprises: changing the dosage of the anesthetic in response to determining a change in the nociceptive state of the patient (¶[0084], ¶[0111]).
Regarding claims 18 and 42, the claims are directed to a system and method comprising substantially the same subject matter as claim 1 and is rejected under the same sections of Srivastava. With respect to the display, see ¶[0084] and ¶[0109].
Regarding claim 34, Srivastava teaches method of administering an anesthetic agent to a patient, the method comprising: 
obtaining electrodermal activity of the patient (¶[0062]); 
extracting temporal information from the electrodermal activity (¶[0062], ¶[0108] temporal features); 
extracting amplitude information from the electrodermal activity (¶[0062], ¶[0108] morphological features); 
determining a nociceptive state of the patient based at least in part on the temporal information and the amplitude information of the electrodermal activity (¶[0068] “pain score” corresponds to nociceptive state and incorporates a combination of the previously cited signals); and 
adjusting a dosage of the anesthetic agent administered to the patient based on the nociceptive state (¶[0084]).
Regarding claims 35-36 and 38, Srivastava teaches the method of claim 34.
Srivastava further teaches wherein extracting the amplitude information from the electrodermal activity comprises determining amplitude of pulses in the electrodermal activity (¶[0062], ¶[0108] morphological features); 
determining an excess volume of sweat produced by the patient based at least in part on the amplitude of pulses and wherein determining the nociceptive state from the amplitude information comprises determining the nociceptive state based at least in part on the excess volume of sweat produced (¶[0062], ¶[0108] morphological features, amplitude of galvanic skin response and electrodermal activity signals are directly the excess sweat produced as skin resistance varies with sweat gland activity).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava as applied to claim 1 above, and further in view of Barbieri et al. (U.S. Patent Application Publication No. 2006/0089559) hereinafter referred to as Barbieri.
Regarding claim 5, Srivastava teaches the method of claim 1.
Srivastava further teaches wherein measuring the heart rate variability comprises: obtaining electrocardiography (ECG) data from the patient (¶¶[0061-0062] ECG, ¶[0067]); 
obtaining pulse plethysmography data from the patient (¶[0062], ¶[0067] PPG).
Srivastava does not teach estimating a point process model for the heart rate and the heart rate variability based on the ECG data and/or the pulse plethysmography data.
Attention is drawn to the Barbieri reference, which teaches an ECG for measuring heart rate and heart rate variability (¶[0035], ¶[0039]), and estimating a point process model for the heart rate and the heart rate variability based on the ECG data (¶[0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ECG signal metric generator of Srivastava to include a point process model, as taught by Barbieri, because it improves the accuracy of an instantaneous heart measurement (Barbieri ¶[0004-0005], ¶[0008]) and a historical dependent inverse Gaussian point process model, specifically, has a better fit than other statistical models (Barbieri ¶[0064]).
Regarding claim 6, Srivastava as modified teaches the method of claim 5.
Srivastava further teaches wherein determining the nociceptive state comprises: estimating sympathetic and parasympathetic activity of the patient (¶[0045]).
Barbieri further teaches estimating sympathetic and parasympathetic activity of the patient from the point process model of the heart rate and the heart rate variability (¶[0041]).
Regarding claim 7, Srivastava as modified teaches the method of claim 5.
Barbieri further teaches wherein estimating the point process model for the heart rate and the heart rate variability comprises: 
determining RR intervals between consecutive R wave peaks in the ECG data, the RR intervals being time elapsed between the consecutive R wave peaks (¶[0035] the interval between two successive R wave events); 
determining at least one distribution of the RR intervals (¶¶[0036-0037]); and 
determining the heart rate and the heart rate variability from the at least one distribution of the RR intervals (¶[0039]).
Regarding claim 9, Srivastava as modified teaches the method of claim 7.
Barbieri further teaches wherein determining the at least one distribution of the RR intervals comprises: modeling the RR intervals using an inverse Gaussian model (¶¶[0036-0037]).
Claim(s) 11-17 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava as applied to claim 1 above, and further in view of Subramanian et al. (S. Subramanian, R. Barbieri and E. N. Brown, "A Point Process Characterization Of Electrodermal Activity," 2018 40th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 2018, pp. 37-40, doi: 10.1109/EMBC.2018.8512211) hereinafter referred to as Subramanian.
Regarding claim 11, Srivastava teaches the method of claim 1.
Srivastava further teaches wherein measuring the variability in electrodermal activity comprises: obtaining the electrodermal activity of the patient (¶[0062]). 
Srivastava does not teach estimating a point process model of the electrodermal activity.
Attention is brought to the Subramanian reference, which teaches obtaining electrodermal activity, and estimating a point process model of the electrodermal activity (p. 40, col. 1, ¶ 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the signal metrics of electrodermal activity to use a point process model of the electrodermal activity, as taught by Subramanian, because it provides an accurate method for tracking instantaneous dynamics of sympathetic tone (Subramanian p. 40, § V. Conclusion).
Regarding claim 12, Srivastava as modified teaches the method of claim 11.
Subramanian further teaches wherein determining the nociceptive state comprises: estimating sympathetic activity of the patient from the point process model of the electrodermal activity (p. 40, § V. Conclusion).
Regarding claim 13, Srivastava as modified teaches the method of claim 11.
Subramanian further teaches wherein estimating the point process model of the electrodermal activity comprises: 
classifying pulses extracted from the electrodermal activity in a phasic component of the electrodermal activity (p. 38, col. 1 § A. Structure); 
determining inter-pulse intervals between consecutive pulses (p. 38, col. 1, Fig. 2, § A. Structure); 
determining at least one distribution for the inter-pulse intervals (p. 38, col. 1, last ¶ “fit …right-skewed distributions”); and 
determining an instantaneous mean pulse rate and an instantaneous pulse rate variability of the electrodermal activity from the at least one distribution (p. 38, col. 2, last ¶).
Regarding claim 14, Srivastava as modified teaches the method of claim 13.
Subramanian teaches further comprising: determining the nociceptive state of the patient based at least in part on the instantaneous pulse rate variability of the electrodermal activity (p. 39, col. 2, ¶ 2, and Fig. 5).
Regarding claim 15, Srivastava as modified teaches the method of claim 13.
Subramanian further teaches wherein determining the at least one distribution comprises: modeling the inter-pulse intervals using an inverse Gaussian, generalized inverse Gaussian, lognormal, gamma and/or exponential distribution (p. 38, col. 1, last ¶ “fit …right-skewed distributions”).
Regarding claim 16, Srivastava teaches the method of claim 13.
Subramanian further teaches wherein classifying the pulses in the phasic component comprises: removing a tonic component from the electrodermal activity (p. 38, Fig. 2 “tonic component subtracted).
Regarding claim 17, Srivastava teaches the method of claim 1.
Srivastava does not teach removing at least one interference-related artifact from the electrodermal activity before determining the nociceptive state of the patient based on the electrodermal activity.
Attention is brought to the Subramanian reference, which teaches removing at least one interference-related artifact from the electrodermal activity before determining the nociceptive state of the patient based on the electrodermal activity (p. 38, col. 1, § A. Structure).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the EDA data acquisition of Srivastava to remove interference artifacts from EDA, as taught by Subramanian, because removing noise in a signal improves accuracy in models.
Regarding claims 39-40, the claims are directed to a method comprising substantially the same subject matter as claims 11-12 and are rejected under substantially the same sections of Srivastava and Subramanian.
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava; in view of Barbieri and Subramanian.
Regarding claim 19, Srivastava teaches a method, comprising: 
obtaining electrodermal activity of a patient (¶[0062]); 
obtaining a variability in heart rate of the patient (¶[0067]); 
constructing a quantitative multi-dimensional measure of a nociceptive state of the patient based the electrodermal activity and the variability in the heart rate (¶¶[0068-0069]).
Srivastava does not teach estimating a point process model for the heart rate and the heart rate variability based on the ECG data or estimating a point process model of the electrodermal activity.
Attention is drawn to the Barbieri reference, which teaches an ECG for measuring heart rate and heart rate variability (¶[0035], ¶[0039]), and estimating a point process model for the heart rate and the heart rate variability based on the ECG data (¶[0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ECG signal metric generator of Srivastava to include a point process model, as taught by Barbieri, because it improves the accuracy of an instantaneous heart measurement (Barbieri ¶[0004-0005], ¶[0008]) and a historical dependent inverse Gaussian point process model, specifically, has a better fit than other statistical models (Barbieri ¶[0064]).
Srivastava as modified does not teach estimating a point process model of the electrodermal activity.
Attention is brought to the Subramanian reference, which teaches obtaining electrodermal activity, and estimating a point process model of the electrodermal activity (p. 40, col. 1, ¶ 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the signal metrics of electrodermal activity of Srivastava as modified, to use a point process model of the electrodermal activity, as taught by Subramanian, because it provides an accurate method for tracking instantaneous dynamics of sympathetic tone (Subramanian p. 40, § V. Conclusion).
Regarding claim 20, Srivastava as modified teaches the method of claim 19.
Barbieri further teaches wherein the multi-dimensional measure includes an instantaneous mean heart rate, an instantaneous heart rate variability (¶[0041], ¶[0044]).
Subramanian further teaches an instantaneous mean pulse rate, and an instantaneous pulse rate variability (p. 38, col. 2, last ¶).
Regarding claim 21, Srivastava as modified teaches the method of claim 20.
Srivastava teaches further comprising: administering an anesthetic agent to the patient based on the quantitative multi-dimensional measure of the nociceptive state (¶[0084] ¶[0111]).
Regarding claim 22, Srivastava as modified teaches the method of claim 21.
Srivastava teaches further comprising: in response to determining a decrease in the instantaneous mean heart rate and an increase in the instantaneous heart rate variability, determining a decrease in the quantitative multi-dimensional measure of the nociceptive state; and in response to determining the decrease in the quantitative multi-dimensional measure of the nociceptive state, decreasing a dosage of the anesthetic agent (for a method, contingent limitations are not required because if the test is not fulfilled, then the response is not triggered, however Srivastava teaches that an increase in pain score, or a pain score that exceeds a threshold, then increase a dosage, etc. ¶[0111]).
Regarding claim 23, Srivastava as modified teaches the method of claim 21.
Srivastava teaches further comprising: in response to determining an increase in the instantaneous mean pulse rate and an increase in the instantaneous pulse rate variability, determining an increase in the quantitative multi-dimensional measure of the nociceptive state; and in response to determining the increase in the quantitative multi-dimensional measure of the nociceptive state, increasing a dosage of the anesthetic agent (for a method, contingent limitations are not required because if the test is not fulfilled, then the response is not triggered, however Srivastava teaches that an increase in pain score, or a pain score that exceeds a threshold, then increase a dosage, etc. ¶[0111]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. S. Wickramasuriya, C. Qi and R. T. Faghih, "A State-Space Approach for Detecting Stress from Electrodermal Activity," 2018 40th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 2018, pp. 3562-3567, doi: 10.1109/EMBC.2018.8512928.
S. Ghiasi et al., "A New Sympathovagal Balance Index from Electrodermal Activity and Instantaneous Vagal Dynamics: A Preliminary Cold Pressor Study," 2018 40th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 2018, pp. 3068-3071, doi: 10.1109/EMBC.2018.8512932.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             
/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792